Citation Nr: 0127485	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  98-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
schizophrenic reaction, chronic, undifferentiated type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, wherein the veteran's application to reopen the 
claim of entitlement to service connection for schizophrenic 
reaction was denied.


FINDINGS OF FACT

1.  Entitlement to service connection for a schizophrenic 
disorder was denied in a January 1963 rating decision.  The 
veteran was notified of that decision and he did not timely 
appeal this denial.

2.  The veteran's application to reopen the claim of 
entitlement to service connection for a schizophrenic 
disorder was denied in a May 1996 rating decision.  The 
veteran was notified of that decision and he did not timely 
appeal this decision.

3.  Evidence received since the May 1996 rating decision is 
cumulative and redundant, and, when viewed in conjunction 
with the evidence previously of record is not so significant 
that it must be considered in order to fairly decide the 
merits of the case. 


CONCLUSIONS OF LAW

1.  A May 1996 rating decision that denied the veteran's 
application to reopen the claim of entitlement to service 
connection for a schizophrenic disorder is final. 38 U.S.C.A. 
§§ 1110, 1131, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 20.302(a), 20.1103 (2001).

2.  Evidence submitted since the May 1996 RO rating decision 
is not new and material, and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  It is important to note that with respect 
claims requiring new and material evidence the VCAA states 
that, "[n]othing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)); however, the revised regulation is 
only applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will be decide the claim under the prior version of the 
regulation.  

Although the RO did not explicitly consider the provisions of 
the VCAA, its duty to the veteran has been met through the 
action taken.  In the April 1998 statement of the case the 
veteran was notified of the laws and regulations pertinent to 
his claim and advised of what was required to reopen a prior 
final decision.  In August and September 1999 the veteran was 
notified of action taken to develop the veteran's claim.  
Furthermore, this case was previously remanded twice by the 
Board and the RO has complied with all requested development.  
Both the veteran and his representative have stated that 
there is no additional evidence to be obtained in connection 
with the claim.  The Board is satisfied that the factual 
development in this case reflected in the record indicates no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  38 U.S.C.A. 
§ 5103A. 

New and Material Evidence

The veteran's initial claim of service connection for a 
schizophrenic disorder was denied by the RO in January 1963 
on the basis that there was no evidence that the current 
diagnosis of schizophrenic reaction was related to service.  
This decision was not appealed and is final.  38 C.F.R. 
§ 3.104(c) (1963).

A May 1996 rating decision denied the veteran's petition to 
reopen his claim, and although the veteran was notified of 
this decision in June 1996, a timely appeal was not received.  
Thus, the decision became final. 

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the May 1996 
rating decision.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140 (1990);  Evans v. Brown, 9 Vet. App. 273 
(1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

Evidence has been associated with the claims file with 
respect to other claims filed by the veteran that have been 
finally decided, but are not at issue in the current appeal.  
The evidence pertinent to the current appeal that was 
available for the RO's consideration at the time of the May 
1996 rating decision consists of service medical records that 
show he went to sick call in October 1954 for feeling nervous 
and was diagnosed with schizoid personality in January 1956, 
records from the Battle Creek VA Hospital where he was 
hospitalized for schizophrenic reaction in 1962, 1963 and 
1964, a letter showing he was awarded Social Security 
disability benefits in July 1963, a November 1995 letter from 
the VA Medical Center (VAMC) in Reno that states he was 
recommended to participate in a Monday Blues Group, and a 
January 1996 VA examination report that included diagnoses 
of: rule out schizophrenia, alcohol abuse, in remission, and 
schizotypal personality.  

Evidence submitted since the May 1996 rating decision 
includes an undated VA mental health intake form, an undated 
list of medications, Reno VAMC records dated from September 
to December 1995, two December 1995 Social Security 
Administration (SSA) rehabilitation questionnaires, a 
February 1996 Bureau of Disability Adjudication psychological 
evaluation, Reno VAMC records dated from 1995 to 1997 
received in December 1997, a transcript of a June 1998 
personal hearing, and a lay statement from the veteran's 
brother received in June 1998.

The undated VA intake form reflects the veteran's answers to 
various questions pertaining to private and professional 
life.  He indicated that had trouble getting close to people.

The veteran submitted an undated list of medications that 
include antidepressants. 

Reno VAMC records from September to December 1995 included 
diagnoses to rule out schizoaffective disorder, major 
depressive disorder with psychotic features, dysthymic 
disorder, dependent personality, and suicidal preoccupation.

The February 1996 Bureau of Disability Adjudication 
psychological evaluations completed by former employers 
indicate the veteran had become more withdrawn and was less 
"appropriate" with others.

Reno VAMC records dated from 1995 to 1997 received in 
December 1997 include notes regarding his participation in 
the Monday Blues Group and diagnoses of bipolar disorder, 
dysthymic disorder, and schizotypal vs. schizoaffective vs. 
residual schizophrenia. 

A transcript of a June 1998 personal hearing shows that the 
veteran testified that he had difficulty making a mental 
adjustment in service and that he was first treated for 
schizophrenia in 1962 or 1963.  He also stated that he was 
taking antidepressants. 

A lay statement from the veteran's brother received in June 
1998 states the veteran had a difficult childhood with an 
alcoholic father and a mother who was hospitalized with a 
mental illness.

The list of medications provided by the veteran is new, but 
is not material to the claim because it does not bear 
directly or substantially upon the specific matter under 
consideration.  Specifically, it has no bearing on whether 
the veteran's current disorder is related to service.

While the VAMC records are new because they were not 
previously of record and relate to claimed disorder, they are 
considered cumulative because they only provides additional 
evidence of schizophrenic disorder after service.  There was 
ample evidence in the record at the time of the May 1996 
rating decision to reflect the existence of a schizophrenic 
disorder; therefore, additional evidence to that effect is 
not so significant that it must be considered in evaluating 
the claim.

The SSA records, lay statement, and hearing transcript are 
also new, but do not bear directly or substantially on the 
matter under consideration.  While they may reflect a 
difficult childhood, symptoms, and past medical history, they 
do not provide any supporting evidence that would address any 
deficiencies of the prior claim to reopen.  In particular, 
they have no bearing on whether the veteran's disorder is 
related to service.

In sum, when each piece of evidence is viewed separately and 
as a whole, it does not contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
disability because there is no medical evidence to suggest 
whether his schizophrenic disorder is or isn't linked to 
service.

Having determined that new and material evidence has not been 
added to the record since May 1996, the veteran's application 
to reopen the claim for service connection for a 
schizophrenic disorder is denied.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 



ORDER

The application to reopen the claim of entitlement to service 
connection for a right knee disorder is denied as new and 
material evidence has not been submitted. 



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

